Per Curiam.
Review on writ of certiorari on the relation of the employer and insurer of a decision of the Workers’ Compensation Board awarding respondent benefits for continuing temporary total disability. Respondent has petitioned this court for an award of penalty pursuant to Minn. St. 176.225, subd. 1
Relators argue that the board’s finding that the employee’s heart attack was causally related to his employment is unsupported by substantial evidence. Our review indicates that the board’s decision must be affirmed. See, Grabowski v. Great Northern Oil Co. 283 Minn. 205, 167 N. W. 2d 14 (1969).
Respondent’s petition for penalties is denied. See, Brening v. Roto-Press, Inc. 306 Minn. 562, 237 N. W. 2d 383 (1975).
Affirmed.

 Minn. St 176.225, subd. 1, provides as follows: “Upon reasonable notice and hearing or opportunity to be heard, the division or upon appeal, the commission or the supreme court may award compensation, in addition to the total amount of compensation award, of up to 25 percent of that total amount where an employer or insurer has:
“(a) instituted a proceeding or interposed a defense which does not present a real controversy but which is frivolous or for the purpose of delay; or,
“(b) unreasonably or vexatiously delayed payment; or,
“(c) neglected or refused to pay compensation; or,
“(d) intentionally underpaid compensation.”